NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings were received on 6 January 2020.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “consistent” renders said claim indefinite because it is unclear what it means exactly for the shape to remain consistent along the length of the feed box. For examination purpose, the examiner considers “consistent” to mean no change in height and width along the length of the feed box. Claims 8-11 are rejected for the same reason due to their dependency upon said claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiff et al. (U.S. Patent Application Pub. No. 2014/0005024).
Regarding claim 1, Reiff et al. discloses a feed box 42 for a decanter centrifuge, comprising: a housing 36, 38 and/or 40 with a hollow interior, the housing having a top with an inlet 68 therethrough, a bottom, sides, and opposing open ends 44, wherein the inlet and the open ends are in fluid communication with the hollow interior; a liner 48, 50, and/or 52 shaped complementary to the hollow interior of the housing, having a top, a bottom, sides, opposing ends, an opening 41 through the top of the liner below the inlet, and a channel 42 through the liner between the opposing ends in fluid communication with the inlet (Fig. 4).
Regarding claim 3, Reiff et al. discloses wherein a diverter 54 is positioned below the inlet 68 within the channel (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reiff et al. (U.S. Patent Application Pub. No. 2014/0005024) in view of Finkelston (U.S. Patent No. 3,428,246).
Regarding claim 2, Reiff et al. does not disclose wherein the liner is a single-piece structure.
Finkelston discloses wherein the liner 70 is a single-piece structure (col. 3 lines 1-14). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed inventio to have provided the feed box of Reiff et al. 
Regarding claim 4, Reiff et al. does not disclose wherein an accelerator is positioned below the inlet within the channel.
Finkelston discloses wherein an accelerator 50 is positioned below the inlet 60 within the channel (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed inventio to have provided the feed box of Reiff et al. with the accelerator taught by Finkelston for the purpose of imparting radial and tangential velocity to the slurry delivered thereto by the feed pipe (col. 2 lines 36-52).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reiff et al. (U.S. Patent Application Pub. No. 2014/0005024) in view of Hogan et al. (U.S. Patent No. 2,924,178).
Regarding claims 5 and 6, Reiff et al. does not disclose wherein the liner is secured in the hollow interior of the housing by one or more keys, which engage the liner and the housing to limit relative movement therebetween; wherein the one or more keys slide into one or more first grooves on the inside of the housing which line up with one or more second grooves on the outside of the liner.
Hogan discloses wherein the liner 188 and/or 196 is secured in the hollow interior of the housing 170 by one or more keys 192 and/or 200, which engage the liner and the housing to limit relative movement therebetween; wherein the one or more keys slide into one or more first grooves on the inside of the housing 170 which line up with one or .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reiff et al. (U.S. Patent Application Pub. No. 2014/0005024) in view of Topping (U.S. Patent 3,228,593).
Regarding claim 7, Reiff et al. does not disclose wherein the cross-sectional shape of the inside of the housing remains consistent along the length of the feed box.
Topping discloses wherein the cross-sectional shape of the inside of the housing 54 remains consistent along the length of the feed box (Fig. 1; col. 4 lines 1-8). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed inventio to have provided the feed box of Reiff et al. with the cross-sectional shape of the inside of the housing of Topping for the purpose of defining a feed chamber into which the incoming slurry is discharged through pipe opening and from which it is discharged into the bowl through outlets (col. 4 lines 1-8).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reiff et al. (U.S. Patent Application Pub. No. 2014/0005024) in view of Topping (U.S. Patent 3,228,593), as applied to claim 7 above, and further in view of Finkelston (U.S. Patent No. 3,428,246).
Regarding claim 8, modified Reiff et al. does not disclose wherein the liner has a symmetrical cross-sectional shape.
Finkelston discloses wherein the liner 70 has a symmetrical cross-sectional shape (Fig. 2; col. 3 lines 1-14). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed inventio to have provided the feed box of Reiff et al. with a liner taught by Finkelston for the purpose of minimizing corrosion and erosion of the hub (col. 3 lines 1-14).
Regarding claim 9, Reiff et al. discloses wherein the liner has a second opening through the bottom of the liner opposite the inlet (para. [0044]; Fig. 4). 
Regarding claim 10, Reiff et al. discloses wherein the opening and the second opening narrow to form a shoulder, and wherein a diverter 54 with a raised lip 56 and/or 60 shaped complementary to the shoulder fits within either the opening or the second opening and is positioned within the channel (Fig. 4).
Regarding claim 11, Reiff et al. does not disclose wherein the opening and the second opening narrow to form a shoulder, and wherein an accelerator with a raised lip shaped complementary to the shoulder fits within either the opening or the second opening and is positioned within the channel.
Finkelston discloses wherein the opening and the second opening narrow to form a shoulder (shoulder created by screws 53 in Fig. 2), and wherein an accelerator 50 with a raised lip (rim) shaped complementary to the shoulder fits within either the opening or the second opening and is positioned within the channel 38 (col. 2 lines 36-42; Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed inventio to have provided the feed box of Reiff et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774